Title: William Lee to Thomas Jefferson, 8 August 1810
From: Lee, William
To: Jefferson, Thomas


          
            Sir.
            On board the Ship Ann at Sea August the 8th 1810.—
          
          I must beg leave to apologize to you for the state of the packet accompanying this—The boat in which I sent my baggage from St Jean de Luz to the Ship Ann was upset in crossing the Bar of the harbour and my trunks were found full of water—with great care I preserved Genl Armstrongs dispatches and this letter for you which happened luckily to be wrapped up in very thick paper.—
          
            With great respect I have Sir the honor to subscribe myself your obliged & obedient servant
            
                  
               Wm Lee
          
        